Citation Nr: 1215442	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  09-05 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an automobile or other conveyance and adaptive equipment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1964 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In January 2011, the Board remanded this appeal for further evidentiary development consisting of obtaining additional treatment records and an additional VA examination.  As is discussed in further detail in the following decision, review of the record reflects substantial compliance with the Board's directives-to the extent possible.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

FINDING OF FACT

The Veteran has not lost the anatomical use of one or both feet or one or both hands due to a service-connected disability; is not service connected for an eye disorder; and is not service connected for ankylosis of one or both knees or one or both hips.


CONCLUSION OF LAW

The basic eligibility requirements for an automobile or other conveyance and adaptive equipment have not been met.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. §§ 3.102, 3.808, 17.156 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional letter dated in April 2008 complied with VA's duty to notify the Veteran with regards to the issue of entitlement to an automobile or other conveyance and adaptive equipment.  This letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The Board acknowledges that the Veteran was not notified of the manner in which effective dates are assigned.  However, because the Board has concluded that the preponderance of the evidence is against the claim on appeal, any question as to the appropriate effective dates to be assigned is rendered moot, and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, VA obtained the Veteran's post-service medical records and also secured examinations in furtherance of his claim.  The Board observes that the January 2011 Remand contained directives to obtain specific private treatment records pertaining to a motor vehicle accident that occurred in either 1999 or 2000.  The Appeals Management Center (AMC) sent the Veteran Authorization and Consent to Release Information forms in order to obtain those records.  However, the Veteran failed to return those forms.  Consequently, the additional private records were not obtained.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not a one-way street).  The Board therefore finds substantial compliance with its January 2011 Remand directives-to the extent possible.  He has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  VA's duty to assist the Veteran with respect to obtaining relevant records regarding the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(1)-(3).  

Pertinent VA examinations/opinions with respect to the issue on appeal were obtained in October 2008 (with a January 2009 addendum), September 2009, October 2009, and February 2011.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  These VA examinations/opinions are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated.  Thus, the Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination/opinion concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

The Veteran contends that he is entitled to an automobile or other conveyance and adaptive equipment due to the loss of use of his right foot as a result of his service-connected lumbar spine disability and/or his service-connected diabetes mellitus, type II.  See, e.g., August 2008 notice of disagreement.

Eligibility for financial assistance through a certificate of eligibility for assistance in acquiring an automobile or other conveyance and adaptive equipment exists where a veteran, who had active military, naval or air service, exhibits one of the following as the result of service-connected disorder: (i) loss or permanent loss of use of one or both feet; (ii) loss or permanent loss of use of one or both hands; or (iii) permanent impairment of vision of both eyes with central visual acuity of 20/200 or less in the better eye with corrective glasses or central visual acuity of more than 20/200 if there is a field defect of a certain type.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808(a), (b).  For adaptive equipment eligibility only, service-connected ankylosis of one or both knees or one or both hips is sufficient to show entitlement.  38 U.S.C.A. § 3901; 38 C.F.R. § 3.808(b).
Loss of use of a hand or foot is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350(a)(2).  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2).  Examples that constitute loss of use of a foot or hand include extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3.5 inches or more, complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  38 C.F.R. § 3.350(a)(2); 38 C.F.R. § 4.63.

In the present case, service connection has been granted for arthritis of the lumbar spine and fusion of L4-S1 (60%) and diabetes mellitus, type II (20%).  Additionally, the Veteran has been in receipt of a total disability rating based on individual unemployability due to service connected disability (TDIU) since August 1997.  The Veteran contends that he is entitled to an automobile or other conveyance and adaptive equipment due to the loss of use of his right foot.  

Review of the evidence shows that the Veteran does have severe lower extremity impairment.  A VA examination dated in March 1998, reveals that he had weakness and diminished strength in his lower extremities.  No diagnosis of radiculopathy related to his lumbar spine disability was made.  A treatment record dated in November 1999 reveals that he was in a motor vehicle accident in January 1999.  He was reportedly pinned between a truck and tree.  He fractured his pelvis and had to have a toe amputated.  [The records pertaining to his motor vehicle accident have not been obtained.  As previously discussed herein, he failed to provide authorization for the AMC to obtain those records.]  

A neurology consultation dated in March 2007 shows that the Veteran had pain in his lower extremities.  He had noticed a deterioration in his leg function since a fall in January.  He was bothered by involuntary muscle spasms of his right lower extremity and stated that he had lost all motor control of his right lower extremity.  He felt that his left leg function was at baseline.  The Veteran had been confined to a wheelchair for the past month due to problems with his leg function.  He reported having muscle cramping in his calves bilaterally for the last year.  Electromyography (EMG) testing revealed evidence of chronic axonal sensorimotor polyneuropathy in the lower extremities with evidence of ongoing motor denervation.  There was no definitive electrodiagnostic evidence for a significant acute or chronic right lower extremity radiculopathy.  The examiner opined that although improbable, it was possible that the Veteran's current symptoms were caused by compression of the thecal sac and exiting nerve roots due to progressive bony overgrowth in the lumbar spine.  

A neurosurgery outpatient note dated in April 2007 revealed complaints of burning/tingling pain down both legs, with a great deal of weakness in the right leg, necessitating the Veteran's use of a wheelchair.  Strength was difficult to assess, but he had definite weakness in all muscle groups in the right leg and foot, perhaps as noticeable in the right proximal thigh.  There was some weakness in the left leg also.  Examination was limited by spasms in the legs.  The Veteran had decreased sensation to pinprick testing.  The Veteran subsequently underwent a laminectomy in May 2007.  Physical activity limitations included continuing to use a wheelchair given his long-term right lower extremity weakness and an inability to ambulate.

The Veteran was hospitalized from January 2008 to February 2008 for extensive physical therapy and overall conditioning.  The initial physical therapy evaluation in January 2008 shows that the Veteran was unable to stand to transfer into his van.  He also complained of his knees buckling at any time.  He reported that, in addition to fracturing his pelvis in the motor vehicle accident, he also fractured his legs.  He had bilateral lower extremity weakness (right greater than left).  He had standing balance problems, gait difficulties, and endurance problems.  The February 2008 discharge summary indicates that he was somewhat wheelchair bound and ambulated mostly by cane.  A spinal cord injury record dated in February 2008 shows that the Veteran reported using a walker throughout his home.  He also had a wheelchair and electric scooter that he used in the community.  In April 2008, the Veteran reported using an exercise bike in physical therapy; he continued to use a walker.  He also used a right leg orthotic.  A record dated in July 2008 reveals that the Veteran had almost normal strength including the right leg in the proximal muscles.  He had no radicular leg pain, but had some pain and tenderness in the right mid-calf.

An October 2008 VA examination of the Veteran's lumbar spine provided findings pertaining to his lower extremities.  He reported that he used a walker and was unable to walk more than a few yards.  His gait was normal.  Motor examination revealed full hip flexion, hip extension, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension of 5/5 bilaterally.  Muscle tone was normal and there was no atrophy.  Sensory examination of the lower extremities was 2/2 for vibration, pain (pinprick), light touch, and position sense.  There was no location of abnormal sensation.  The Veteran had normal bilateral knee and ankle jerk reflexes of 2+ as well as normal plantar flexion bilaterally.  

Physical examination of the Veteran's lower extremities revealed pain in the right foot.  There was no evidence of leg shortening, bone abnormality, joint abnormality, active infection, affected weight bearing joint, functional limitation on standing or walking, genu recurvatum, constitutional signs of bone disease, or malunion of the os calcis or astragalus.  Examination of his feet revealed no left foot symptoms and right foot pain and stiffness while walking.  He was able to stand up to one hour and was unable to walk more than a few yards.  No foot abnormalities were shown except for amputation of the right second toe.  In a January 2009 addendum, the examiner opined that the Veteran did not have the loss of use of his right foot.  The service-connected back disability did not affect the right foot.

An eye examination in April 2009 did not show that the Veteran had central visual acuity of 20/200 or less in the better eye with corrective glasses or central visual acuity of more than 20/200 with a field defect of a certain type.  A record dated in May 2009 shows that the Veteran continued to use a walker and scooter.  He had some problems with burning sensations and spasms in the lower extremities, right worse than left.  He also had some difficulties with ambulation and was unable to ambulate without a walker.  He had reduced strength of 4/5 in the left leg and 4+5 in the right leg.  The Veteran was afforded a VA eye examination in September 2009.  That examination also did not show central visual acuity of 20/200 or less in the better eye with corrective glasses or central visual acuity of more than 20/200 with a field defect of a certain type.  

A VA examination for peripheral neuropathy was provided in October 2009.  The Veteran claimed some neuropathy that was getting worsened by the diabetes mellitus, type II.  The examiner noted that the 2007 EMG did not show diabetic neuropathy.  He reported not having good leg control since the crush injury to the pelvis.  He also had poor motor control and poor sensation of the legs.  The examiner opined that it was apparent that the Veteran had poor peripheral sensation and reflexes.  The examiner reiterated that the Veteran reported having poor sensation since his unfortunate accident in 1999.  The Veteran did not show up for an EMG scheduled that month to determine whether his diabetes mellitus, type II, contributed to his neuropathy.  

The Veteran was afforded a VA examination in February 2011.  With regards to the motor vehicle accident, he reported that he was a pedestrian and that his wife backed into him with a truck.  The Veteran was pinned between the truck and a tree.  He had extensive injuries to his pelvis, hips, knees, and feet.  He was hospitalized for 13 weeks.  A review of the Veteran's symptoms showed no numbness, paresthesias, leg or foot weakness, falls, or unsteadiness.  He reported using a walker and being unable to ambulate more than a few yards.  His gait was abnormal; he was unable to ambulate more than 30 to 40 feet.  Examination revealed normal bilateral knee jerk and ankle jerk reflexes of 2+ and normal plantar flexion reflexes bilaterally.  Sensory examination was normal bilaterally to vibration, pain/pinprick, position sense, and light touch; no dysethesias was shown.  No affected nerves were identified.  Motor examination was normal bilaterally of 5/5 for hip flexion, hip extension, knee flexion, ankle dorsiflexion, ankle plantar flexion, and great toe extension.  Muscle tone was normal and there was no atrophy.  No muscle spasm was present.  The examiner opined that the Veteran's lower extremities problems were the result of his motor vehicle accident and that there was no loss of function due to peripheral neuropathy or peripheral vascular disease, no causal etiology in regards to the lumbar laminectomy, and no radiological evidence of ankylosis of one or both knees or one or both hips.  Balance and propulsion were not affected by the surgical amputation of the right great toe.  

Based on a review of the evidence, the Board concludes that entitlement to an automobile or other conveyance and adaptive equipment is not warranted.  Here, although the Veteran does have severe lower extremity disability, the evidence fails to show that his service-connected lumbar spine and/or service-connected diabetes mellitus, type II, disabilities have caused loss or permanent loss of use of one or both feet.  As noted above, loss of use of a foot is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350(a)(2).  Examples that constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3.5 inches or more, complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  38 C.F.R. § 3.350(a)(2); 38 C.F.R. § 4.63.

In this case, although the Veteran does require a walker to ambulate, and also extensively uses a wheelchair and/or scooter, he has been shown to retain function of his feet.  The Veteran is able to walk, albeit for short distances.  Nevertheless, the fact that the Veteran is able to walk weighs heavily against a finding of loss of use of either of his feet.  The January 2009 opinion indicates that the Veteran does not have the loss of use of his right foot.  That opinion is uncontradicted.  Furthermore, the October 2008 and February 2011 examinations showed that the Veteran has full motor strength throughout his lower extremities.  Additionally, the evidence fails to show extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3.5 inches or more, or complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes.  Although those examples are not conclusive of what constitutes loss of use a foot, the Board finds it persuasive that such disability as contemplated by those examples has not been shown at any time during the pendency of this appeal.
To the extent that the Veteran does have severe lower extremity impairment, the evidence does not show that such impairment is solely due to his service-connected arthritis of the lumbar spine and fusion of L4-S1 or his service-connected diabetes mellitus, type II.  Rather, the evidence strongly suggests that the Veteran's impairments are the result of a post-service motor vehicle accident in 1999 that resulted in a fractured pelvis and fractured lower extremities and that required the amputation of a toe on the right foot.  In this case, the opinions of the VA examiners indicate that the Veteran's impairments are not the result of radiculopathy associated with his lumbar spine or peripheral neuropathy associated with his diabetes mellitus, type II.  As discussed above, the February 2011 examiner opined that the Veteran's bilateral leg problems were not associated with his lumbar spine.  

Additionally, as regards the peripheral neuropathy, the only EMG of record in 2007 did not show that it was diabetic neuropathy.  The Veteran failed to report for an EMG in October 2009, which may have shown that he had diabetic neuropathy.  The Board acknowledges that the March 2007 neurology consultation indicates that, although improbable, it was possible that the Veteran's current symptoms were caused by compression of the thecal sac and exiting nerve roots due to progressive bony overgrowth in the lumbar spine.  However, subsequent evidence fails to show that the Veteran's lumbar spine disability has resulted in the loss of use of a foot.  

In this case, although the Veteran does have significant lower extremity impairment, whether the result of his post-service motor vehicle accident, or whether such impairment is partially due to his service-connected disabilities, the Board reiterates that the evidence does not show loss of use of a foot.

Furthermore, the evidence does not show, nor does the Veteran contend, that his service-connected arthritis of the of the lumbar spine and fusion of L4-S1 and/or diabetes mellitus, type II has caused loss or permanent loss of use of one or both hands; or permanent impairment of vision of both eyes with central visual acuity of 20/200 or less in the better eye with corrective glasses or central visual acuity of more than 20/200 if there is a field defect of a certain type.  Moreover, the evidence does not show that the Veteran has service-connected ankylosis of one or both knees or one or both hips.  
Based on a review of the evidence, the Board finds that entitlement to an automobile or other conveyance and adaptive equipment is not warranted.  Although the Board concedes that the Veteran does have significant lower extremity impairment, the evidence fails to show loss or permanent loss of use of one or both feet that is the result of a service-connected disability.  

The Board acknowledges the Veteran's belief that he has loss of use of a foot that is related to his service-connected lumbar spine and/or diabetes mellitus, type II disabilities.  The Veteran is competent and credible to report the significant impairment he experiences, and the Board does not doubt that the Veteran has severe impairment of his lower extremities.  Nevertheless, the Board reiterates that the loss of use of a foot has not been shown.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for an automobile or other conveyance and adaptive equipment.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim for an automobile or other conveyance and adaptive equipment is denied.  See 38 U.S.C.A § 5107 (West 2002 & Supp. 2011).  


ORDER

Entitlement to an automobile or other conveyance and adaptive equipment is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


